[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON REARGUMENT
The court, on November 28, 1994, granted defendants' September 26, 1994 Request to Revise Amended Complaint. This ruling was made without the benefit of plaintiff's Objections to Defendants' Request to Revise. The objections, although received in the clerk's office, were not incorporated into the file and thus were not available for consideration by the court CT Page 42-A at its November 28, 1994 ruling.
The plaintiff now moves, by Motion dated December 6, 1994, for Stay and Reargument of the court's November 28, 1994 ruling. The court grants that Motion.
After hearing the parties, the court modifies its November 28, 1994 ruling as follows:
Plaintiff's Objections to Defendants' September 26, 1994 Request to Revised are "Sustained" as to Count Second, Third, Fourth, Fifth, Sixth, Seventh and Eighth Request to Revise.
It is "Denied" as to Count One.
JULIUS J. KREMSKI STATE TRIAL REFEREE